Judgment unanimously affirmed. Memorandum: The court properly found that the photo array was not impermissibly suggestive (cf., People v Hall, 81 AD2d 644; People v Tindal, 69 AD2d 58). In any event, there was an independent basis for the victim’s in-court identification (see, People v Perez, 74 NY2d 637). Defendant’s remaining arguments on appeal are unpreserved and we decline to reach them in the interest of justice. (Appeal from Judgment of Ontario County Court, Reed, J. — Rape, 1st Degree.) Present — Callahan, J. P., Pine, Lawton, Boehm and Davis, JJ.